                          1:20-cv-01155-MMM # 23          Page 1 of 16
                                                                                                     E-FILED
                                                                   Friday, 06 November, 2020 02:52:25 PM
                                                                              Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION


In Re:                                )
                                      )
ROBERT F. BRADY, Sr.,                 )
                                      )
               Debtor,                )                     Bankr. No. 18-71832
                                      )                     Adv. No. 19-7011
THOMAS J. PLIURA, et. al.,            )                     Dist. Ct. No. 20-1155
                                      )
                Plaintiffs/Appellees, )
                                      )
           vs.                        )
                                      )
ROBERT F. BRADY, Sr.,                 )
                                      )
               Defendant/Appellant. )

                                   OPINION AND ORDER

         This matter is now before the Court on Appellant/Cross-Appellee Robert F. Brady, Sr.’s,

(“Brady”) appeal and Appellees/Cross-Appellant Dr. Thomas J. Pliura and Pam Pliura’s

(“Pliuras”) cross-appeal from the March 31, 2020, Order and Opinion issued by United States

Bankruptcy Court Judge Mary P. Gorman. The Order sustained the Pliuras’ Objection to the

dischargeability of Brady’s debt pursuant to 11 U.S.C. § 523(a)(2)(B) and approved the

dischargeability of Brady’s debt pursuant to 11 U.S.C. § 523(a)(2)(A). For the reasons set forth

below, the Bankruptcy Court’s March 31, 2020, Order is REVERSED in part and AFFIRMED in

part.

                                          Background

         In 2010, businesses that Robert Brady and his brothers, Senator Bill Brady and Edward

Brady, (“the Bradys”) owned in Normal, Illinois were under incredible financial stress due to the

housing bubble in America. (D. 5-2 at p. 15, p. 26). The Bradys’ business portfolio included Brady

                                                1
                               1:20-cv-01155-MMM # 23                  Page 2 of 16




Homes, which built residential homes (Id. at pp. 9-10), and investment properties, including rental

properties. (Id. at pp. 34-37). In an attempt to rectify their financial difficulties, Senator Brady

reached out to a long-time family friend, Dr. Thomas Pliura, in mid-August 2010 for a loan of $1

million. (Id. at p. 63).

         Dr. Pliura was on a fishing trip in Canada at the time, but he briefly spoke with Senator

Brady who explained the Bradys’ businesses were in financial trouble. Id. at p. 63. According to

Dr. Pliura1, the issue was further complicated by the fact that Senator Brady was running for

Illinois governor and urgently needed the money to pay off contractors who were threatening to

go to the public over the money owed. Senator Brady was concerned that this would adversely

affect his political campaign. Id. at pp. 63-64.

         When Dr. Pliura returned from Canada, he had an initial meeting with Senator Brady and

then with Senator Brady and Edward Brady to determine how much money the Bradys needed to

borrow. Id. at p. 64. Dr. Pliura agreed to make an initial “quickie loan” of $350,000.00. Id. at p.

45, p. 64. On September 22, 2010, Dr. Pliura e-mailed Edward Brady a promissory note for

Edward and Robert Brady to sign. (D. 14-4 at p. 23). According to Dr. Pliura, he did not ask for

Senator Brady’s signature on the note due to concern that it could negatively impact his campaign.

(D. 5-2 at p. 87). Although Robert Brady signed the $350,000.00 promissory note, he was not

involved in any prior discussions with Dr. Pliura regarding the loan. Id. at 31.

         Before Dr. Pliura loaned the remaining $650,000.00, he requested the Bradys provide

collateral to secure the loan. Id. at 65. Based on the trial testimony, it appears that Senator Brady,

Edward Brady, and Dr. Pliura handled the principal negotiations regarding the collateral to be



1
  Senator Bill Brady was never called as a witness to testify at trial. However, no objection was raised to Dr. Pliura’s
testimony regarding Dr. Pliura’s initial conversation with Senator Brady regarding the circumstances of needing a
quick loan.

                                                           2
                               1:20-cv-01155-MMM # 23               Page 3 of 16




used. Id. at 32. At trial Robert Brady testified that it was the Bradys’ customary business practice

to give potential lenders a spreadsheet that reflects the debt, market value, equity, and mortgage

holder for property to be used as collateral. Id. at 27. Robert Brady presented no evidence these

documents were provided to Dr. Pliura. There was also no evidence that Dr. Pliura tried to get any

records or information regarding the properties to be used as collateral before issuing the loan.

           Ultimately, the Rockingham Properties, which were rental income generating properties,

were selected by Dr. Pliura as collateral for the loan. Dr. Pliura testified that he recalls telling his

wife, “Well, at least we’ll have the properties as rental income” if the loan goes south. Id. at 72.

He further testified that Robert Brady verbally told him that the rental units produced $275,000.00

annually in income, and when he reviewed the numbers, he thought he would be in a stable

financial position with a net profit of $200,000.00 annually2. Id. at 81.

           Regarding Robert Brady’s involvement with Dr. Pliura prior to closing on the loan on

October 29, 2010, Brady testified: “[W]e didn’t have a lot of conversation. I believe Dr. Pliura

came in the office two or three times, spoke for 15 to 20 minutes and that was it.” Id. at p. 40. On

October 28, 2010, Dr. Pliura sent Robert Brady a blank e-mail titled “stuff” that had two

attachments: (1) a blank promissory note; and (2) a blank security agreement prepared by Dr.

Pliura to be filled in with the property selected as collateral. Id. at p. 24, p. 47. Brady responded

and asked Dr. Pliura what they were going to do about the initial $350,000.00 note, and Dr. Pliura

replied they would void it and roll it into the $1 million note. Id. at p. 50.

           The Security Agreement and Promissory Note were prepared by Dr. Pliura, who was a

medical doctor and attorney, although his law practice did not focus on real estate or commercial

transactions. The Security Agreement stated it was between Robert Francis Brady and Edward



2
    There is no evidence of what numbers Dr. Pliura went through.

                                                          3
                          1:20-cv-01155-MMM # 23               Page 4 of 16




Patrick Brady (“Makers”) and Thomas J. Pliura and Pam H. Pliura (“Lenders”). (D. 5-1 at p. 13).

Again, Senator Brady’s name was not included on these documents, but Dr. Pliura testified that he

felt like he had loaned the money to Senator Brady, as well. (D. 5-2 at p. 71). During the closing,

a copy of a 2002 appraisal of the Rockingham Properties was provided to Dr. Pliura to fill in the

address information for the property into the Security Agreement. Id. at p. 51. An updated appraisal

for the Rockingham Properties had been ordered two days prior, on October 27, 2010, but it was

not available at the time the loan was closed. Id. at p. 53.

       Section 2 of the Security Agreement contained the following provisions:

       (c) Except for the security interest granted above, Makers stipulate and represent
       they are the sole, legal and equitable owner of the Collateral.
       (d) No other security agreement, financing statement, or other security instrument
       covering the Collateral exists.

(D. 5-1 at p. 14). When asked if he had read Section 2 of the Security Agreement before signing

it, Robert Brady testified:

       My clear answer would be no because when I read it now, I look at it and say that
       it would be very misleading or false.
       … it was clearly described in all discussions that I had not just Dr. Pliura but with
       anybody else that there was debt on the properties that we had and that is why I
       speak of the equities to help protect individuals’ interest that were coming [to] the
       table to help.

(D. 5-2 at pp. 25-26). On the other hand, Dr. Pliura testified that he witnessed the Bradys reading

the Security Agreement prior to signing it and no one mentioned the terms in the Security

Agreement were wrong. Id. at p. 71, p. 95.

       The check for the “first and only” payment the Bradys made on the loan bounced. Id. at p.

72. As a result, approximately six months post-closing, Dr. Pliura contacted an attorney who did a

title search and discovered that the Rockingham Properties were valued at around $1.6 million but

were significantly mortgaged. Id. at p. 73. Dr. Pliura admitted that he had never done a title or lien



                                                  4
                          1:20-cv-01155-MMM # 23            Page 5 of 16




search on the Rockingham Properties when preparing the loan documents or prior to making the

loan. Id. Dr. Pliura also realized that the Properties were not individually owned by Robert and

Edward Brady but were owned by Pinehurst Development Inc. and Brew LLC, which were

corporations owned by Bill, Edward, and Robert Brady.

       Dr. Pliura then contacted Robert Brady, who was his “go-to guy,” to figure out how he

could get his loan repaid. At this point, Dr. Pliura requested the financial documents for the

Rockingham Properties. Shortly thereafter, the Bradys did a deed in lieu of foreclosure of the

Properties to the bank. Id. at p. 23. According to Robert Brady, prior to deeding the Properties to

the bank, Senator Brady spoke with Dr. Pliura about doing a short sale of the Properties to him

instead of selling them to the bank, but Dr. Pliura declined. Id.

       Dr. Pliura provided the following testimony regarding his knowledge of the Brady’s

financial situation prior to making the $1 million loan:

       Atty: Dr. Pliura, talking about the reason for the loan… you’ve testified today that
       you were aware that the Bradys, I’m using them, Bob, Bill, and Ed Brady together,
       were in financial trouble. Is that – you were aware of that. Is that right?

       Dr. Pliura: Yes. Yes, I was.

       Atty: And that – you were aware of that in September and October 2010 when you
       made the loans.

       Dr. Pliura: Absolutely I was.

       Atty: Don’t you think it—well, would you think it strange that someone in financial
       trouble would have a piece of commercial real estate free and clear of any
       mortgage?

       Dr. Pliura: …. they were good friends of mine. They – Bill was a – a good friend.
       Ed, Bob, all good friends. We’d go the country club together. And I assumed that
       this was just a little blip in their lives. It was a troubling time for all contractors
       and real estate people because of this housing bubble…. But I assumed that they
       would give me collateral that wasn’t mortgaged over the value of the property. I
       didn’t expect that.



                                                  5
                          1:20-cv-01155-MMM # 23            Page 6 of 16




Id. at pp. 96-97 (emphasis added).

       Despite being aware of the troubled real estate market and knowing the Bradys’ business

was under financial distress, Dr. Pliura testified that he made the loan because he had been friends

with the Bradys for years, knew Bill Brady was a senator and held him in high regard, and knew

the Bradys as successful businessmen in the community and did not think the Bradys would look

him in the eye and lie to him. Id. at p. 64.

       In 2018, the Pliuras filed a lawsuit against Robert and Edward Brady in McLean County,

Illinois in an attempt to recover the money they had loaned. On December 18, 2018, Debtor Robert

F. Brady (“Brady”) filed a voluntary Chapter 7 bankruptcy petition. On April 4, 2019, the Pliuras

timely filed an adversary proceeding seeking a determination of the dischargeability of the debt

owed to them by Brady. The Pliuras’ first Amended Complaint alleged that the debt owed to them

was obtained by fraud and misrepresentation and was therefore nondischargeable under 11 U.S.C.

§ 523(a)(2). According to the Pliuras, Brady obtained a $1 million loan from them by

misrepresenting the nature and value of his purported interest in real estate that was used to secure

the loan.

       The Bankruptcy Court agreed with the Pliuras that Brady’s debt was nondischargeable

under 11 U.S.C. § 523(a)(2)(B), but not under 11 U.S.C. § 523(a)(2)(A). Brady filed an appeal

disputing the Bankruptcy Court’s finding regarding nondischargeability of his debt under 11

U.S.C. § 523(a)(2)(B), and the Pliuras cross-appealed regarding the Bankruptcy Court’s finding of

dischargeability of the debt under 11 U.S.C. § 523(a)(2)(A). This Order follows.

                                               Analysis

       “The distinguishing feature of a Chapter 7 proceeding for the individual debtor is the

discharge: after surrendering his non-exempt property for the benefit of his creditors, the debtor is



                                                  6
                          1:20-cv-01155-MMM # 23             Page 7 of 16




discharged from what remains of most of the debts he owed as of the date the bankruptcy petition

was filed.” Matter of Turner, 156 F.3d 713, 717 (7th Cir. 1998). The primary purpose of the

bankruptcy discharge is to give the debtor a “fresh start.” In re Chambers, 348 F.3d 650, 653 (7th

Cir. 2003). The benefits of this “fresh start” however, are limited to the “honest but unfortunate

debtor.” Grogan v. Garner, 498 U.S. 279, 286-87 (1991). The Bankruptcy Code provides for

exceptions when the debtor has been less than honest.

       The Pliuras contend that two provisions preclude discharge of the debt owed to them. First,

they argue that 11 U.S.C. § 523(a)(2)(B) bars discharge because Brady submitted a materially false

financial statement made with intent to deceive that the Pliuras reasonably relied on when they

extended financing to the Bradys. Second, in the alternative, the Pliuras argue that the Bankruptcy

Court should have granted an exception to discharge under 11 U.S.C. § 523(a)(2)(A), which bars

discharge of debts resulting from false pretenses, a false representation, or actual fraud, other than

a statement respecting the debtor’s financial condition.

       This Court reviews the Bankruptcy Court’s legal conclusions de novo. In re Worldwide,

Ltd., 139 F.3d 574, 576 (7th Cir. 1998). A bankruptcy court’s interpretation of the Bankruptcy

Code is a legal conclusion that a district court reviews de novo. In re Birkenstock, 87 F.3d 947,

951 (7th Cir. 1996). In contrast, a district court reviews the bankruptcy court’s finding of fact for

clear error. Id. That is, this Court will only reverse the Bankruptcy Court’s factual findings when

it is “left with the definite and firm conviction that a mistake has been committed.” In re

Thirtyacre, 36 F.3d 697, 700 (7th Cir. 1994) (quoting Anderson v. Bessemer City, 470 U.S. 564,

573 (1985)).

       In keeping with the main purpose of the federal bankruptcy system “to aid the unfortunate

debtor by giving him a fresh start in life, free from debts, except of a certain character,” Stellwagen



                                                  7
                         1:20-cv-01155-MMM # 23            Page 8 of 16




v. Clum, 245 U.S. 605, 617 (1918), exceptions and objections to discharge are to be construed

strictly against the creditor and liberally in favor of the debtor. Meyer v. Rigdon, 36 F.3d 1375,

1385 (7th Cir. 1994).

   A. 11 U.S.C. § 523(a)(2)(B) does not preclude discharge.

       Section 523(a)(2)(B) of the Bankruptcy Code provides that a debtor is not discharged from

any debt “for money, property, services, or an extension, renewal or refinancing for credit, to the

extent obtained by” a statement in writing (1) that is materially false; (2) respecting the debtor’s

financial condition; (3) on which the creditor to whom the debtor is liable for such money,

property, services, or credit reasonably relied, and (5) that the debtor caused to be made or

published with intent to deceive. 11 U.S.C. § 523(a)(2)(B). The creditor bears the burden of

proving by a preponderance of the evidence that a debt meets the statutory requirements for an

exception to discharge. See Grogan, 498 U.S. at 291. Therefore, the Pliuras have the burden to

prove that the Security Agreement drafted by Dr. Pliura and signed by Brady was: (1) a materially

false statement; (2) respecting Brady’s financial condition; (3) upon which the Pliuras reasonably

relied; and (4) made with the intent to deceive the Pliuras. See 11 U.S.C. § 523(a)(2)(B). The

Bankruptcy Court concluded that the Security Agreement was a materially false statement, that

the Pliuras reasonably relied upon, and further, that Brady submitted (signed) the Security

Agreement with the intent to deceive.

       1. Materially False Statement

       Brady first argues that the Bankruptcy Court erred in applying the “substantial untruth” test

rather than the “but-for” test in determining materiality. The Seventh Circuit has not given clear

guidance regarding the materiality element of § 523(a)(2)(B). The “but-for” test is frequently used,

under which “a misrepresentation is material only if the creditor would not have advanced funds



                                                 8
                          1:20-cv-01155-MMM # 23              Page 9 of 16




but for the debtor's misrepresentation.” Selfreliance Fed. Credit Union v. Harasymiw (Matter of

Harasymiw), 895 F.2d 1170, 1172 (7th Cir. 1990). The Seventh Circuit has described the “but-

for” test as a “recurring guidepost” in the analysis but has not decided whether a creditor must

prove     but-for    causation     to    establish       an   exception    to    discharge     under §

523(a)(2)(B). Id. (quoting Matter of Bogstad, 779 F.2d 370, 375 (7th Cir. 1985)). An alternative,

less stringent test treats any “important or substantial untruth” as materially false. Id. A false

statement that satisfies this test is one that “paints a substantially untruthful picture of a financial

condition by misrepresenting information of the type which would normally affect the decision to

grant credit.” Bryson, 187 B.R. at 962 (quoting Jordan v. Southeast Nat'l Bank (In re Jordan), 927

F.2d 221, 224 (5th Cir.1991)).

        This Court does not need to decide today whether a “but-for” analysis is an essential part

of § 523(a)(2)(B)’s materiality argument. Brady’s appeal on this issue is fruitless even using the

more stringent “but-for” test. It is undisputed that the Security Agreement contained false

information: (1) that Robert and Edward Brady were the “sole, legal and equitable owners” of the

Rockingham Properties used as collateral; and (2) that no other security agreement, financing

statement, or other security instrument covering the collateral existed.

        First, this Court has no reason to disagree with the Bankruptcy Court’s finding that if the

Pliuras had known the extent the Properties were mortgaged, they would not have made the loan

under both the “but-for” and “substantial untruth” test. Regarding the statement in the Security

Agreement that “no…other security interest covering the Collateral exists,” Brady testified that

this statement was “very misleading or false” and that the Properties described in all discussions

with Dr. Pliura that there was debt on them, which is why they spoke of the equities to help protect

his interests. (D. 5-2, pp. 26). Dr. Pliura, on the other hand, denied he had been told there were any



                                                     9
                          1:20-cv-01155-MMM # 23           Page 10 of 16




mortgages on the property and claimed he would not have made the loan had he known the

collateral did not protect him. Id. at pp. 68-69.

       This Court disagrees with the finding that had the Pliuras known the Rockingham

Properties were owned by corporations that the Brady brothers owned, rather than by Robert and

Edward Brady personally, the Pliuras would not have made the loan. This finding is permissible

because the Court is required to view the evidence favorably toward Brady. Dr. Pliura testified

that he did not recall having a discussion with the Bradys about whether they personally owned

the property or if it was owned by a corporation. Id. at p. 86. Brady admitted at trial that at the

time the Security Agreement was signed, the Rockingham Properties used as collateral were

owned by Pinehurst Development LLC and Brew Inc., of which Bill, Robert, and Edward Brady

were each one-third owners. While it was a false statement that Robert and Edward Brady

personally were the “sole, legal, and equitable” owners of the Rockingham Properties, Dr. Pliura

knew Bill Brady was also an owner of the Properties, but was fine with not including Senator Bill

Brady’s name or requiring his signature on the documents. (D. 5-2, p. 87). This is evidenced by

Dr. Pliura’s testimony that he felt he had just made a loan to Bill Brady, even though his name was

not on the documents. Id. at 71.

       Under these facts, the Court finds the Pliuras have failed to satisfy both the “but-for” and

“substantial untruth” tests for materiality, that they would not have made the loan based on the fact

that Robert and Edward did not personally own the Rockingham Properties, since Dr. Pliura knew

that statement was false at the time the Security Agreement was signed and still proceeded with

the loan.

       Despite this Court’s disagreement with the Bankruptcy Court’s finding regarding

materiality as to the statement regarding ownership of the Rockingham Properties, Brady’s



                                                    10
                         1:20-cv-01155-MMM # 23            Page 11 of 16




challenge to the Bankruptcy Court’s finding on materiality fails because the separate statement

that no other security interest existed on the collateral was not clearly erroneous.

       2. Reasonable Reliance

       Brady also argues that, contrary to the Bankruptcy Court’s findings, the Pliuras did not

reasonably rely on the Security Agreement Dr. Pliura drafted when he and his wife decided to

extend a loan to the Bradys. The Bankruptcy Court focused on the fact that the Pliuras were not

traditional lenders and found it would be unfair to evaluate their reliance as though they were

commercial bankers. As a result, despite “red flags” raised by Brady’s attorney at trial surrounding

the Bradys’ financial condition, the Bankruptcy Court appeared to evaluate the evidence in the

light most favorable to the Pliuras and ultimately found that it would be “wrong to blame the

victim” and weighed heavily Dr. Pliura’s testimony that he had been friends with the Bradys for

years; their wives were friends; he knew that Bill Brady was a state senator and held Senator Brady

in high regard; he knew the Bradys as successful businessmen in the community; and despite

knowing the Bradys’ businesses were under financial distress, had no reason to think the Bradys

would look him in the eye and lie. Id. at p. 64.

       Reasonable reliance must be evaluated in the context of the totality of the circumstances

and should be determined on a case-by-case basis. In re Bonnet, 895 F.2d 1155, 1157 (7th Cir.

1989). During this review, the Seventh Circuit has recognized that courts should not “undertake a

subjective evaluation and judgment of a creditor’s lending policy and practices,” In re Garman,

643 F.2d 1252, 1256 (7th Cir. 1980), nor should courts use the reasonable reliance requirement to

“second-guess a creditor’s lending decision.” In re Morris, 223 F.3d at 553. Furthermore, the

Seventh Circuit has held, “the concept of reasonable reliance does not generally require an

investigation prior to entering into agreements with prospective debtors.” Id. at 554. A lender,



                                                   11
                         1:20-cv-01155-MMM # 23           Page 12 of 16




however, cannot ignore red flags and later expect a court to grant an exception to the debtor’s

discharge. In re Bogstad,779 F.2d 370, 372 n.4 (7th Cir. 1985). Reliance may also not be

reasonable if a lender “possesses information sufficient to call the representation into question.”

Mayer v. Spanel Int’l, Ltd., 51 F.3d 670, 676 (7th Cir. 1995).

       While the Supreme Court has not exhaustively explored the facts that might give rise to a

finding of reasonable reliance, the Seventh Circuit in In re Morris, 223 F.3d 548, 554 (7th Cir.

2000) cited to a Fifth Circuit case, In re Coston, 991 F.2d 257, 261 (5th Cir. 1991), which stated

that when determining reasonable reliance:

       “[t]he bankruptcy court may consider, among other things: whether there had been
       previous business dealings with the debtor that gave rise to a relationship of trust;
       whether there were any ‘red flags’ that would have alerted an ‘ordinarily prudent
       lender to the possibility that the representations relied upon were not accurate; and
       whether even minimal investigation would have revealed the inaccuracy of the
       debtor’s representation.” (emphasis added).

       Without a more specific definition of “reasonable reliance” or any guidance on whether

non-commercial lenders should be treated differently, it is a difficult decision as to whether there

was “reasonable reliance” as contemplated by § 523(a)(2)(B)(iii) in this case. However, because

exceptions to discharge are “strictly construed against the objecting creditor and in favor of the

debtor” as required by applicable law (Meyer, 36 F.3d at 1385; In re Morris, 223 F.3d at 552), this

Court believes the Bankruptcy Court clearly erred in finding that the Pliuras met their burden of

proof by a preponderance of the evidence that they reasonable relied on the terms in the Security

Agreement, which Dr. Pliura personally prepared, under the totality of the circumstances.

       This Court first recognizes and agrees that weight should be given to the personal

relationship between the Bradys, including the debtor, and the Pliuras; however, there is no

evidence that there had been any past business relationship between the parties. Additionally, by

Dr. Pliura’s own admission, he was “absolutely aware” that the Bradys and their businesses were

                                                12
                         1:20-cv-01155-MMM # 23             Page 13 of 16




in financial trouble in September and October 2010. (D. 5-2 at p. 96). Dr. Pliura further testified

that he knew “it was a troubling time for all contractors and real estate people because of [the]

housing bubble.” Id. at p. 97. This is significant because the property he selected as collateral was

one of the Bradys’ rental-income properties, which he knew was a part of the Bradys’ real estate

business. The same business Dr. Pliura knew was under financial duress when he made the loan.

That fact alone is a red flag which would trigger an obligation for Dr. Pliura to conduct even a

minimal investigation into the Rockingham Properties, such as performing a title or lien search of

the property, requesting the properties’ financial statement, or obtaining an updated appraisal prior

to loaning $1 million.

       The Court also finds the Bankruptcy Court erred in using the “don’t blame the victim

approach”, simply due to the fact Dr. Pliura is a highly educated individual rather than a traditional

commercial lender. Doing some investigation prior to lending $1 million when red flags exist is

not only reasonable, but common sense. However, Dr. Pliura did absolutely nothing to ensure his

loan was secure, despite being aware of the financial climate surrounding real estate and the

Bradys’ dire financial situation.

       Under these circumstances, this Court finds that the Bankruptcy Court clearly erred in

finding there was reasonable reliance by the Pliuras.

       3. Intent to Deceive

       A creditor can prove intent to deceive through direct evidence. In re Sheridan, 57 F.3d 627,

633 (7th Cir. 1995). In addition, intent to deceive may be proved circumstantially and may be

inferred from a false representation that the debtor knows or should know will induce another to

make a loan. Id. An intent to deceive may be inferred if: (1) the statement is materially false; (2)

the debtor knew his statement was false or was reckless in making the false statement; and (3)



                                                 13
                          1:20-cv-01155-MMM # 23            Page 14 of 16




knew or should have known that the lender would be induced to make the loan as a result of the

materially false statement. In re Martin, 306 B.R. 605-06 (Bankr. C.D. Ill. 2004). A bankruptcy

court’s determination that a debtor did not act with the intent to deceive is a finding of fact that a

district court reviews for clear error. Id.

        The Bankruptcy Court found each of these factors proven, because: (1) the Security

Agreement was materially false because it misstated the true owners of the Rockingham Properties

and that they were not encumbered by mortgages; (2) if he read the Security Agreement, Brady

knew or should have known that these statements were false; and (3) Dr. Pliura testified that he

would not have issued the loan without collateral.

        The question of intent to deceive is “intensely one of fact, making the debtor’s credibility

a very important factor.” In re Phillips, 637 B.R. at 645. Mindful of the deferential standard of

review and the knowledge that the Bankruptcy Court had the opportunity to observe the witnesses’

testimony, this Court does not find the Bankruptcy Court’s conclusion clearly erroneous. Dr. Pliura

testified at trial that he saw all the Bradys, including the Debtor, read and review the final

documents before the Debtor signed them. The Bankruptcy Court did not find the Debtor’s

testimony that he did not read the documents credible. Furthermore, the Bankruptcy Court found

key to the issue of the Debtor’s intent to deceive was Dr. Pliura’s unrebutted testimony that when

he asked for the wives of the Debtor and his brother to sign the Note, he was told those signatures

were unnecessary because the Rockingham Properties provided coverage for the $1 million loan

and that the Pliuras were fully protected.

        Therefore, this Court does not find clearly erroneous the Bankruptcy Court’s conclusion

that Brady acted with intent to deceive the Pliuras when he signed the Security Agreement that




                                                 14
                         1:20-cv-01155-MMM # 23           Page 15 of 16




contained false statements regarding the Rockingham Properties, specifically that they were not

previously mortgaged.

   B. 11 U.S.C. § 523(a)(2)(A) does not preclude discharge.

       The Pliuras argue in the alternative, that if Brady’s debt is dischargeable under 11 U.S.C.

§ 523(a)(2)(B), then 11 U.S.C. § 523(a)(2)(A) precludes discharge. Section 523(a)(2)(A) governs

debts arising from “false pretenses, a false representation, or actual fraud, other than a statement

respecting the debtor’s… financial condition.” Section 523(a)(2)(B) addresses the exception

carved out from (a)(2)(A), requiring that such a statement be in writing in order to form the basis

for a nondischargeable debt. See 11 U.S.C. § 523(a)(2)(B); see also In re Cassel, 322 B.R. 363,

371 (Bankr. C.D. Ill. 2005). The two provisions are often regarded as mutually exclusive. See In

re Cassel, 322 B.R. at 371 (citing In re Ophaug, 827 F.2d 340 (8th Cir. 1987)).

       The Pliuras argue the Bankruptcy Court erred in treating § 523(a)(2)(A) and (B) as

mutually exclusive on the grounds that the misrepresentations made by Brady, both orally and in

writing, were sufficient to establish false pretenses, false representations, or actual fraud

warranting a denial of discharge under both 11 U.S.C. § 523(a)(2)(A). The Bankruptcy Court

found all misrepresentations, both oral and in writing, were about the Bradys’ “financial condition”

and therefore were not actionable under § 523(a)(2)(A).

       The Pliuras fail to point to any misrepresentation made by the Bradys that does not have to

do with their “financial condition.” “The text of § 523(a)(2) plainly heightens to bar discharge

when the fraud at issue was effectuated via a ‘statement respecting the debtor’s financial

condition.’” Lamer, Archer, & Cofrin, LLP v. Appling, 138 S.Ct. 1752, 1763 (2018). The

heightened requirements for nondischargeability under § 523(a)(2)(B) were intended to address

such statements. Id.



                                                15
                        1:20-cv-01155-MMM # 23             Page 16 of 16




       Therefore, this Court affirms the Bankruptcy Court’s finding that 11 U.S.C. § 523(a)(2)(A)

and 11 U.S.C. § 523(a)(2)(B) are mutually exclusive and does not find clearly erroneous the

Bankruptcy Court’s finding that the Debtor’s misrepresentations had to do with his financial

condition and were therefore not actionable under § 523(a)(2)(A).

                                           Conclusion

       As I stated earlier, this case poses a difficult decision as to whether the Pliuras reasonably

relied on the false representations of the Bradys when agreeing to lend them one million dollars.

Judge Gorman is an excellent Bankruptcy Judge, and I do not lightly reverse her findings on this

issue. Also, it is clear from the record that the Bradys took advantage of their longstanding

friendship with the Pliuras when providing financial information that was clearly false.

       But in applying the applicable Bankruptcy law to the facts in this record—as I must (that

exceptions to discharge are strictly construed against the objecting creditor and in favor of the

debtor (see Meyer, 36 F.3d at 1385; see also In re Morris, 223 F.3d at 552)—this Court believes

it was clear error for the Bankruptcy Judge to find that the Pliuras reasonably relied on the false

representations of the Bradys concerning the collateral for the loan. Even a simple title search

would have quickly established that the property was heavily indebted.

       For the reasons stated above, the Court REVERSES the Bankruptcy Court’s March 31,

2020, Order and Opinion regarding Count II and AFFIRMS regarding Count I.

Entered on November 5, 2020.

                                                      /s/ Michael M. Mihm
                                                      Michael M. Mihm
                                                      United States District Judge




                                                16
